UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 7, 2013 PHARMACYCLICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-26658 94-3148201 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 995 E. Arques Avenue, Sunnyvale, California 94085-4521 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 774-0330 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On November 7, 2013, Pharmacyclics, Inc. (the “Company”) held its quarterly earnings call and in addition to discussing the financial results from its quarter ended September 30, 2013, it discussed numerous items related to the Company’s drug product candidate, ibrutinib.Attached as Exhibit 99.1 hereto is a transcript from the earnings call. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description November 7, 2013 Earnings Call Transcript. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. November 12, 2013 PHARMACYCLICS, INC. By: /s/ Manmeet Soni Name:Manmeet Soni Title:Executive Vice President, Finance EXHIBIT INDEX Exhibit No. Description November 7, 2013 Earnings Call Transcript.
